

116 HRES 301 IH: Expressing the importance of the United States alliance with the Republic of Korea and the contributions of Korean Americans in the United States.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 301IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Suozzi (for himself, Ms. Meng, Mr. Meeks, Mr. King of New York, and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the importance of the United States alliance with the Republic of Korea and the
			 contributions of Korean Americans in the United States.
	
 Whereas the United States and the Republic of Korea enjoy a comprehensive alliance partnership, founded in shared strategic interests and cemented by a commitment to democratic values;
 Whereas the United States and the Republic of Korea work closely together to promote international peace and security, economic prosperity, human rights, and the rule of law;
 Whereas the relationship between the United States and the Republic of Korea goes as far back as Korea’s Chosun Dynasty, when the United States and Korea established diplomatic relations under the 1882 Treaty of Peace, Amity, Commerce, and Navigation;
 Whereas, on August 15, 1948, the Provisional Government of the Republic of Korea, established on April 11, 1919, was dissolved and transitioned to the First Republic of Korea, the country’s first independent government;
 Whereas United States military personnel have maintained a continuous presence on the Korean Peninsula since the Mutual Defense Treaty was signed at Washington on October 1, 1953 (5 UST 2368), between the United States and the Republic of Korea;
 Whereas, on May 7, 2013, the United States and the Republic of Korea signed a Joint Declaration in Commemoration of the 60th Anniversary of the Alliance Between the Republic of Korea and the United States;
 Whereas, 63 years ago, the Treaty of Friendship, Commerce, and Navigation, with Protocol, was signed at Seoul on November 28, 1956 (8 UST 2217), between the United States and the Republic of Korea;
 Whereas the economic relationship between the United States and the Republic of Korea is deep and mutually beneficial to both countries;
 Whereas the Republic of Korea is the United States seventh-largest trading partner; Whereas the Republic of Korea is the fifth fastest growing source of foreign direct investment in the United States;
 Whereas the United States is the largest source of foreign direct investment in the Republic of Korea;
 Whereas, on January 13, 1903, 102 pioneer Korean immigrants arrived in the United States, initiating the first chapter of Korean immigration to America;
 Whereas the over 2,000,000 Korean Americans living in the United States contribute to the diversity and prosperity of our Nation, participate in all facets of American life, and have made significant contributions to the economic vitality of the United States;
 Whereas members of the Korean American community serve with distinction in the Armed Forces of the United States;
 Whereas Korean Americans continue to build and strengthen the alliance between the United States and the Republic of Korea; and
 Whereas the Asia Reassurance Initiative Act (Public Law 115–409), signed into law on December 31, 2018, states that the United States Government—
 (1)is committed to the Mutual Defense Treaty Between the United States and the Republic of Korea, done at Washington on October 1, 1953, and all related and subsequent bilateral security agreements and arrangements concluded on or before the date of the enactment of this Act;
 (2)recognizes the vital role of the alliance between the United States and South Korea in promoting peace and security in the Indo-Pacific region; and
 (3)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and the Republic of Korea: Now, therefore, be it
			
	
 That the House of Representatives— (1)recognizes the vital role the alliance of the United States and the Republic of Korea plays in promoting peace and security in the Indo-Pacific region;
 (2)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and the Republic of Korea;
 (3)reaffirms the United States alliance with the Republic of Korea is central to advancing American interests and engagement in the region, based on shared commitments of democracy, free market economy, human rights, and the rule of law; and
 (4)recognizes the formation of the Provisional Government 100 years ago as fundamental to the vibrancy, success, and prosperity of the Republic of Korea’s democracy today.
			